Citation Nr: 1044544	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-14 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.  

2.  Entitlement to service connection for a bilateral ankle 
disorder.  

3.  Entitlement to service connection for a bilateral knee 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from July 1977 to 
October 1979, including a period of active duty for training from 
October 1977 to April 1978, and he then had a period of active 
service from October 1979 to October 1982.  He then continued 
service with the Reserves/National Guard between October 1982 and 
March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part, denied service connection 
for a bilateral leg disorder, a bilateral knee disorder, and a 
bilateral ankle disorder.  

In November 2007, the Veteran testified in a hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.  

The Board's February 2009 decision reopened the Veteran's claim 
for service connection for a bilateral knee disorder and remanded 
the case for additional development of the evidence concerning 
all three issues listed above.  For the reasons discussed more 
fully below, the Board has determined that another remand is 
required regarding all three issues.  This case remanded to the 
RO via the Appeals Management Center in Washington, DC.




REMAND

As noted in the Board's February 2009 remand, the record reveals 
that the Veteran was afforded a VA examination in April 2007 with 
respect to his claims for service connection for a bilateral knee 
disorder and a bilateral ankle disorder.  The April 2007 VA 
examiner stated that there was no clear medical or orthopedic 
diagnosis other than painful arthrosis of the knees and ankles.  
The examiner explained that there was no radiographic evidence of 
degenerative arthritis or other problems.  The radiographic 
reports associated with the examination report showed normal 
right knee, normal left knee, normal right ankle, and normal left 
ankle.  However, after a close review of the medical evidence of 
record, the Board observes that there are multiple diagnoses of 
degenerative joint disease for both ankles and both knees.  See, 
e.g., April 2004 x-ray reports.  Furthermore, the November 1999 
VA Compensation Examination report, as well as several VA clinic 
records, shows a diagnosis of bilateral chondromalacia of the 
patellas (patellofemoral syndrome).  The November 1999 examiner 
commented that based on the Veteran's history of multiple 
parachute jumps, it was as likely as not that the Veteran's 
current syndrome could be directly related to jumping activities 
in the Army.  The Veteran was also afforded a VA examination in 
April 2004.  That examiner listed an assessment of bilateral 
ankle and knee mild degenerative joint disease with minimal 
radiographic evidence about the clinical symptoms consistent with 
this diagnosis.  The examiner opined that the condition was 
"likely not related to [the Veteran's] service and career of 
jumps, as this type of activity does produce heavy stress to the 
joints; and it is conceivable that the arthrosis has started 
through this activity."  The Board notes that the Court has held 
that if the medical evidence of record is insufficient, or of 
doubtful weight or credibility, VA must supplement the record by 
seeking an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Although the Veteran has past diagnoses of a bilateral ankle 
disorder and a bilateral knee disorder, the medical evidence of 
record is simply not sufficient to decide the Veteran's claims at 
this time.  Not only are there conflicting diagnoses with respect 
to the Veteran's ankles and knees, there are also unclear medical 
opinions of record.  As noted above, the November 1999 VA 
examiner opined that the Veteran's bilateral knee disorder could 
be related to service; however, the Board recognizes that medical 
opinions that are speculative, general, or inconclusive in nature 
do not provide a sufficient basis to support a claim.  See Goss 
v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996).  Furthermore, the April 2004 VA examiner opined that the 
Veteran's mild degenerative joint disease of the bilateral ankles 
and bilateral knees was not related to service, but then 
explained that a career of jumps would be consistent with the 
Veteran's arthrosis.  It is not clear whether the April 2004 VA 
examiner was providing a positive or negative opinion based on 
the wording of the opinion.  

In addition, the treatment records reflect the Veteran's 
complaints of leg pain separate and apart from knee and ankle 
pain since 1989.  For example, a VA examiner in June 1989 noted 
the Veteran's report that his back pain radiated into both legs 
and that his legs would become weak.  Moreover, service 
connection for lumbosacral strain with degenerative changes has 
been in effect since the day following the Veteran's separation 
from his first period of service in 1982, and some examiners have 
diagnosed radiculopathy.  X-rays in January 2002 reportedly 
showed degenerative disc disease of the lumbosacral spine.  The 
VA examiner in January 2002 diagnosed lumbar degenerative disc 
disease without significant radiculopathy.  However, an MRI in 
January 2005 noted very mild facet hypertrophy at L4-5 and L5-S1, 
but disc height was preserved and there was no canal stenosis.  
Thus, the medical evidence of record is unclear whether the 
Veteran's reported leg pain is related to his service-connected 
lumbosacral spine disability or whether it is a manifestation of 
a separate disorder.  

Accordingly, pursuant to the Board's remand, the Veteran was 
afforded another VA compensation examination in October 2009 to 
obtain a medical opinion as to the likelihood that the Veteran's 
bilateral knee disorder, bilateral ankle disorder, and bilateral 
leg disorder are the direct result of a disease or injury in 
service.  The remand indicated that the examiner should 
specifically take into account the Veteran's parachute jump 
record, the November 1999 Compensation and Pension examination 
report, the April 2004 VA examination report, and the April 2007 
VA examination report.  

The October 2009 examiner opined that it is less likely as not 
that the Veteran's bilateral knee, ankle, and leg disorders are a 
direct result of a disease or injury in service.  As rationale 
for the opinion, the examiner noted the Veteran's report that he 
did not start having knee or ankle problems until 10 years after 
service.  The examiner then stated that, "Thus, there are many 
other possible causes of knee and ankle pain.  I cannot assume 
that the veteran has knee and ankle pain based solely on the fact 
that he jumped out of an airplane 759 times."  Regarding the 
Veteran's claimed leg pain, the examiner noted that the Veteran 
had leg pain at the time of the January 2005 MRI and that there 
was no evidence of radiculopathy on the MRI.  The October 2009 
examiner concluded, therefore, that radiculopathy was not the 
likely cause of the Veteran's leg pain.  

The Board finds that the October 2009 examiner's opinions are 
inadequate.  Although the examiner purported to provide rationale 
for the opinion concerning the Veteran's knees and ankles, the 
rationale was conclusory.  For example, the examiner did not 
explain what "many other possible causes" there were for the 
Veteran's knee and ankle pain, particularly in light of the 
Veteran's hearing testimony that he did only office-type work 
after service.  Nor did the examiner explain why the degenerative 
changes that were noted in the Veteran's knees and ankles several 
years after service were not related to service.  Further, the 
examiner did not explain why he "cannot assume that the veteran 
has knee and ankle pain based solely on the fact that he jumped 
out of an airplane 759 times."  In regard, to the Veteran's 
claimed leg pain, the examiner did not indicate whether the leg 
pain was a manifestation of a disorder other than radiculopathy 
or whether any such other disorder was related to an injury or 
disease in service.  Finally, the examiner's report and opinions 
did not take into account the reports of the November 1999, April 
2004, and April 2007 VA compensation examinations, as the Board's 
remand had specifically requested in an effort to clarify the 
previous unclear and conflicting opinions.  

The Board would point out that the United States Court of Appeals 
for Veterans Claims has held that "where remand orders of the 
Board or this Court are not complied with, the Board itself errs 
in failing to insure compliance."  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, inasmuch as a significant portion of 
the Board's February 2009 remand was not completed by the RO, the 
Veteran's appeal is not yet ready for final appellate 
consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran's claims file to the same VA 
examiner who conducted the October 2009 
examination.  If that individual is not available, 
the file can be forwarded to any other medical 
professional.  If it is decided that further 
examination or testing must be done to provide an 
informed opinion, then it should be scheduled.

The examination report should state that the 
claims folder has been reviewed.  

The examiner is to provide an opinion as to 
whether it is as likely as not that the Veteran's 
bilateral knee disorder, bilateral ankle disorder, 
and/or bilateral leg disorder are the direct 
result of a disease or injury in service.  In 
particular, the examiner should take into account 
and discuss the Veteran's parachute jump record 
and the reports of the November 1999, April 2004, 
April 2007, and October 2009 VA compensation 
examinations.  The examiner is directed to the 
discussion above concerning the reasons prior 
opinions were inadequate.

Furthermore, the examiner should indicate whether 
the Veteran's leg pain is a manifestation of the 
Veteran's service-connected lumbosacral spine 
disability or of a separate and distinct disorder.  

It would be helpful if the examiner would use the 
following language, as may be appropriate: "more 
likely than not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is less 
than 50% likelihood).  

The term "at least as likely as not" does not 
mean "within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of that conclusion as it is to find 
against it.  

The examiner should provide a thorough and 
complete rationale for all opinions provided in 
the report.  If the examiner cannot provide the 
requested opinions without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an opinion 
would require speculation.  

2.  The examination report must be reviewed to 
ensure that it is in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the RO must implement 
corrective procedures.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

3.  Then, the RO should readjudicate the claims on 
the merits.  If the benefits sought are not 
granted, the Veteran and his representative should 
be furnished a supplemental statement of the case 
and afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


